CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement on Form N-1A of our report dated July 15, 2010, with respect to the financial statements and financial highlights of FMX Growth Allocation Fund and FMX Total Return Fund which is included in such Registration Statement and to the use of our name and the statement with respect to us, as appearing in Part B to the Registration Statement under the heading "Other Service Providers" in the Statement of Additional Information. Chicago, Illinois September 28, 2010
